933 So.2d 1242 (2006)
Samuel FELDER, Appellant,
v.
The STATE of Florida, Appellee.
Nos. 3D06-1218, 3D06-1084.
District Court of Appeal of Florida, Third District.
July 19, 2006.
Samuel Felder, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before GERSTEN, GREEN, and SUAREZ, JJ.
PER CURIAM.
We affirm the trial court's denial of the defendant's motion for post conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, and deny his petition for writ of mandamus. See Robinson v. State, 925 So.2d 373 (Fla. 5th DCA 2006).